United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20341
                          Summary Calendar



Thinh Nguyen,

                                      Plaintiff-Appellant,

versus


Baker Hughes, Inc., Baker Hughes Inteq/Atlas, Inc., and Connie
DeSiata,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
           for the Southern District of Texas, Houston
                    Civil Action No. H-02-3384
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     In this direct civil appeal, Thinh Nguyen, Appellant,

challenges the district court’s ruling, granting summary judgment

to Baker Hughes Inteq/Atlas, Inc. (“Baker Hughes”), and Connie

DeSiata, Appellees.   For the reasons that follow, we affirm.

     On September 6, 2002, Plaintiff filed suit against



     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  1
Defendants in the U.S. District Court for the Southern District

of Texas, Houston Division, for (1) assault under Texas common

law; (2) sexual harassment under Title VII, 42 U.S.C. § 2000e-2

et seq.; (3) racial discrimination under 42 U.S.C. § 1981 and

Title VII; (4) discrimination based on national origin under

Title VII; (5) defamation under Texas common law; (6) intentional

infliction of emotional distress under Texas common law; (7)

invasion of privacy under Texas common law; and (8) negligence

under Texas common law.

     On March 10, 2004, the district court granted the

Defendants’ motion for summary judgment.   The court found that

Baker Hughes took prompt remedial action after Plaintiff

complained of harassment, as is required by Title VII.     See Wyatt

v. Hunt Plywood Co., 297 F.3d 405, 409-10 (5th Cir. 2002).

Further, it noted that Plaintiff failed to complain about the

other abuse she allegedly suffered, thus “unreasonably fail[ing]

to take advantage of any preventative or corrective opportunities

provided by the employer.”   Id. at 410.   We agree with the

district court findings.   For these reasons, Baker Hughes cannot

be held liable for any sexually harassing conduct suffered by

Plaintiff.

     The district court also found that there is no evidence that

Baker Hughes should have known about any alleged racial

harassment, or even that any acts of racial or national origin


                                 2
discrimination took place.   It dismissed the state law claims

against Baker Hughes as meritless and declined to exercise

supplemental jurisdiction over the state law claim for assault

against DeSiata.

     Appellant’s brief makes general assertions and arguments

concerning discovery matters, but it is difficult to discern what

specific error was committed by the district court.   The brief

appears to be just a general attack on the summary judgment.     We

can glean from the brief a basic assertion that Defendants failed

to produce evidence of a defense and thus Plaintiff believed she

did not have to produce any evidence showing actionable conduct.

But at the summary judgment stage, the plaintiff must produce

evidence showing there is a genuine issue of material fact for

trial.   See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 585-86 (1986).

     Appellant provided no evidence in summary judgment to create

a fact issue with respect to her claims.   Moreover, Appellant’s

brief fails to give references or to put forth specific

arguments.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).   We have examined the record and the district court’s

order and find no error in the district court’s judgment.

     Accordingly, we AFFIRM the district court’s ruling.




                                 3